Citation Nr: 0639285	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-07 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by focal seizures.

2.  Entitlement to service connection for a tension headache 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1965 to November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Phoenix, Arizona.

The veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge in August 2006.  A 
transcript is associated with the claims folder.  


FINDINGS OF FACT

1.  The competent medical evidence reasonably shows the 
veteran currently has a focal seizure disorder which is 
attributable to his active service.  

2.  The competent medical evidence does not show that the 
veteran has tension headaches that are associated with his 
active service.  


CONCLUSIONS OF LAW

1.  Service connection for a focal seizure disorder is 
reasonably warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  Service connection for a tension headache disability is 
not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claims, has notified him of the 
information and evidence necessary to substantiate the 
claims, and has fully disclosed the government's duties to 
assist him.  The veteran was notified of the information and 
evidence needed to substantiate and complete his claims via a 
May 2004 VA letter.  

The veteran was specifically informed as to what evidence he 
was to provide and to what evidence VA would attempt to 
obtain on his behalf.  The Board also finds that the veteran 
was fully notified of the need to give VA any evidence 
pertaining to his claims.  The VA letters advised the veteran 
to let VA know of any information or evidence in his 
possession which would aid in the substantiation of his 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish a disability rating and effective date of award 
should his claims be granted, as required by recent 
jurisprudential precedent.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claims and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  VA examinations to evaluate the disabilities at 
issue were conducted and they provided adequate findings for 
rating purposes.  There is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service Connection for a Disability Manifested by Focal 
Seizures

The veteran contends that he currently experiences a 
disabling condition, manifested by focal seizures, which had 
causal origins during an in-service motor vehicle accident 
where he suffered a head injury.  It is noted that the 
service medical history does confirm an August 1966 traumatic 
motor vehicle accident where the veteran sustained a head 
injury, loss of consciousness, and facial contusions, for 
which he required hospitalization. 

At the time of a VA neurological examination in June 2004, 
the veteran was found to have a subjective history of 
seizures, but there was not enough evidence to diagnose the 
veteran with epilepsy.  Furthermore, the examiner stated that 
even if there was an epileptic disorder present, it was 
unlikely that it was related to his in-service head injury.  
This report was based on a claims file review as well as a 
physical examination of the veteran.

The record also contains a clinical note from the veteran's 
neurologist, dated in March 2005, which states that the 
veteran has "a focal seizure disorder causally related to 
the military head injury of 1966."  The physician came to 
this conclusion after reviewing 2003 electroencephalogram 
(EEG) and computerized tomography (CT) scan reports.  Based 
upon these objective tests as well as the veteran's service 
history, the physician felt that as the veteran had "no 
other head injury history," that the in-service accident was 
the cause of a currently present seizure disorder.  

The in-service accident is well documented in the medical 
history and the record contains no other indication of a 
post-service head injury.  The March 2005 neurologist's 
opinion is based not only on a confirmed history, but on 
objective testing via EEG and CT scans.  This fact makes the 
opinion significantly more than a subjective retelling of the 
veteran's history, and gives the opinion great probative 
value.  It certainly places the evidence in relative 
equipoise.  As such, with resolution of all benefit of doubt 
in the veteran's favor, a grant of service connection for a 
disability manifested by focal seizures is warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§ 5107(b).

Service Connection for a Tension Headache Disability

The veteran contends that he currently experiences tension 
headaches which first appeared after his August 1966 in-
service motor vehicle accident.  Again, the service medical 
history does confirm the occurrence of a motor vehicle 
accident, including head injury, but does not list any 
treatment for tension headaches.  The veteran's separation 
physical examination contains normal findings regarding the 
veteran's head, with no subjective or objective indications 
of a headache disability.

The postservice record is lacking for a showing of a 
continuity of symptomatology with regard to headaches until 
VA examination in June 2004.  In the report of this 
examination, the veteran's symptoms were thought to 
approximate "chronic daily tension-type headaches" which, 
in the opinion of the examiner were "unrelated to his [in-
service] accident."  The examiner came to this opinion after 
reviewing the claims file and conducting a thorough 
neurological examination.  There is no medical opinion of 
record to the contrary.

The veteran reported in his August 2006 Travel Board hearing 
that he was treated for headaches after service, in 1969, by 
a private physician in Mesa, Arizona.  The veteran further 
reports that he has recently visited the site of this medical 
facility, but that the building which once housed the medical 
practice had been demolished.  The veteran did not 
specifically identify the treating physician by name or 
practice group, and with the facility being demolished, the 
Board concludes that a remand to search for these treatment 
records would be futile, as all evidence supports a 
conclusion that the records no longer exist. 

In light of the foregoing, the competent medical evidence 
does not support a finding that the veteran's tension 
headaches had their origin in service.  The June 2004 VA 
opinion is persuasive, and as there is no competent opinion 
of record to support his position, the claim must be denied.  
Indeed, the only evidence of record which is supportive of an 
in-service onset comes from the veteran's lay statements.  As 
he does not possess the requisite medical credentials to 
render such an opinion, the veteran's assertions do not carry 
probative weight.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 
Vet. App. 195, 201 (1996); Espiritu, supra.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an 




outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert, supra.


ORDER

1.  Entitlement to service connection for a focal seizure 
disorder is granted.  To this extent, the appeal is granted.

2.  Entitlement to service connection for a tension headache 
disability is denied.


____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


